DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive with respect to the nonstatutory double patenting rejections. The feature of “wherein the first position measurement device is spaced farthest from the rotator among the first, the second and the third position measurement devices, and the controller is further configured to control the rotator to rotate the first holder, based on a measurement result of the first position measurement device” is an obvious variation of the feature in U.S. Patent No. 11094667 B2 which recites “a first position measurement device is spaced farthest from the rotator among the three position measurement devices, and the controller is further configured to control the rotator based on a measurement result of the first position measurement device” in the claims

Applicant’s arguments, see remarks and amendments, filed 9/22/2022, with respect to the rejections under section 103(a) have been fully considered and are persuasive.  The rejections of claims 1-11 under section 103(a) has been withdrawn.  The prior art of record does not disclose the additional limitation of “wherein the first position measurement device is spaced farthest from the rotator among the first, the second and the third position measurement devices, and the controller is further configured to control the rotator to rotate the first holder, based on a measurement result of the first position measurement device” as in claim 1; the prior art of record does not disclose the additional limitation of “wherein the first position measurement device is spaced farthest from the rotator among the first, the second and the third position measurement devices, and the controller is further configured to control the rotator to rotate the first holder, based on a measurement result of the first position measurement device” as in claim 6; the prior art of record does not disclose the additional limitation of “wherein the first position measurement device is spaced farthest from the rotator among the first, the second and the third position measurement devices” and “measuring the position of the first holder by using the first position measurement device; and adjusting the relative position between the first holder and the second holder by controlling the rotator to rotate the first holder based on a measurement result of the first position measurement device measuring the position of the first holder” as in claim 7; and the prior art of record does not disclose the additional limitation of “wherein the first position measurement device is spaced farthest from the rotator among the first, the second and the third position measurement devices” and “measuring the position of the first holder by using the first position measurement device; and adjusting the relative position between the first holder and the second holder by controlling the rotator to rotate the first holder based on a measurement result of the first position measurement device measuring the position of the first holder” as in claim 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11094667 B2, and optionally in view of Nishibayashi (US 2012/0318432 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 11094667 B2 fully read on many of the instant limitations and/or are obvious variations.  
The key difference between the claims of the ‘667 reference and the instant claims is the language of “wherein the three position measurement devices are all formed along a circumference of the first holder to measure a position of the first holder, or are all formed along a circumference of the second holder to measure a position of the second holder” as used in the ‘667 patent’s independent claims versus “a distance between the first position measurement device and the second position measurement device is same as a distance between the first position measurement device and the third position measurement device” as used in the instant claims.  The examiner is of the position that this limitation in the instant claims would be an obvious rearrangement of parts and change in size and shape within MPEP 2144.04 of the arrangement of the claimed arrangement of the ‘667 patent.  A conventional equidistant spacing would be apparent from the claim language of the ‘667 patent and would read on the new version in the instant claims.
Additionally, with respect to the limitation of “a rotator configured to rotate the first holder”, it is noted that rotating the first holder is one of the options in the ‘667 claim language.  In any event, Nishibayashi clearly discloses a rotator configured to rotate the first holder.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK